



COURT OF APPEAL FOR ONTARIO

CITATION: R. v.
    Peters, 2021 ONCA 121

DATE: 20210224

DOCKET: M52212
    (C66399)

Doherty,
    Watt and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

George
    Peters

Appellant

Paolo Giancaterino,
    for the appellant

Samuel Greene,
    for the respondent

Heard: In writing

REASONS
    FOR DECISION

[1]

The
    appellant is deceased. On consent, the appeal is dismissed as abated.

Doherty
    J.A.

David
    Watt J.A.

K.
    van Rensburg J.A.


